Title: To Benjamin Franklin from Thomas Wharton, 16 July 1765
From: Wharton, Thomas
To: Franklin, Benjamin


While most of this letter refers to matters of only local significance, it contains a paragraph relating to an important episode in the American reaction to the Stamp Act. On May 30, 1765, the Virginia House of Burgesses adopted a series of resolves, introduced by Patrick Henry, rejecting Parliament’s right to impose such taxes. But because several quite different versions of these resolves survive, historians are today unable to say with certainty how many and what resolves Henry actually presented, or precisely which ones the burgesses approved. The fullest discussion of the problem is found in Morgan, Stamp Act Crisis, pp. 88–98, and the texts of the four best-known versions are conveniently printed in Edmund S. Morgan, ed., Prologue to Revolution Sources and Documents on the Stamp Act Crisis, 1764–1766 (Chapel Hill, [1959]), pp. 47–50.
These surviving versions include from four to seven separate resolves; only one has a preamble. To complicate matters further, in two of these four versions some of the resolves contain distinctly different phraseology from the corresponding ones in the other two, although always to the same purport. These textual variants are here referred to for convenience as Type A and Type B. They must be based, in part at least, on different sources.
The earliest version to appear in print was that published in the Newport [R.I.] Mercury, June 24, 1765. It contains a short preamble and six resolves, the first four of which follow textually the form we have called Type A. On July 4, 1765, the Maryland Gazette printed another version with no preamble but containing seven resolves (one is added between the third and fourth as printed in the Mercury). The first five are of Type B. These two versions are the only contemporary ones to include the two final and most radical resolves; they appear in nearly identical form in both newspapers. The version in the printed Journal of the House of Burgesses contains only the first four resolutions found in the Maryland Gazette and similarly follows textually Type B. Lastly, an undated manuscript among the Patrick Henry Papers at Colonial Williamsburg, not in his hand but at some time endorsed by him, consists of the first five resolves in the Gazette, but in the textual form of Type A as in the Mercury, and, in the resolve not found in the Mercury, containing somewhat similar textual differences from the Gazette version of that resolve.
Among the Franklin Papers in the American Philosophical Society are four manuscript copies of the resolves; unfortunately these papers, like other enclosures, were detached from their accompanying letters many years ago and were independently filed. Two of these documents (LVI, 2, and LVI, 2–2) are almost identical with the version printed in the Newport Mercury. The first of these (LVI, 2) is in a hand very similar to (if not identical with) that of Thomas Wharton’s present letter, and is probably the copy he sent Franklin with his now lost letter of June 15, as mentioned in the second paragraph below. The second (LVI, 2–2) seems to match in handwriting and condition of the manuscript the surviving fragment of the original letter from “A Merchant in Philadelphia” (Charles Thomson?), June 19, 1765, and is probably the copy sent with that letter. The third copy in the Franklin Papers (LVI, 3) contains the same text as that in the printed Journal of the House of Burgesses. It is in an unidentified hand and the editors can make no suggestion as to when or from whom Franklin received it. The fourth copy (LII, 42) is again in a hand very similar to Wharton’s. It contains a long preamble found nowhere else and the first five resolves contained in the Maryland Gazette (omitting the two final most radical ones in that paper and in the Newport Mercury), all five in textual Type B, and with most of the minor variations coinciding with the text (so far as that goes) in the printed Journal of the House of Burgesses. It seems quite likely—though the editors cannot be certain—that this was the copy Wharton sent Franklin with the letter printed here.
 
My Dear Friend
Philada. July 16, 1765
I wrote thee, on the 24th Ulto. per Captn Sparks—to which please to Refer.
In mine of 15th June per Capn. Robinson, I enclosed thee, a Paper, which was handed to Us, for the Resolves of the House of Virginia; and printed in many of our American News-Papers, as such. But a few Days past a Gentleman, of Undoubted Credit, came up from thence, and by him, We received the Resolves, of that House, as entered into by them. Which, are much more consistent, with their Duty to the Crown; and in themselves, more likely to answer the Purpose intended: a Copy of which I now enclose thee; And We are also informed by him, that, those at first handed to Us, were such, as were brought into the House, by a Young Member, Who received a Reprimand from the House therefor.
Our Cumberland County Inhabitants are determin’d to hinder every Supply going out to Pittsburgh; and thereby as much as possible to bring on another War, with the Indians; and for that End, to Destroy all the Goods, they can possible lay their Hands on. About the 7th of June, One Joseph Spear, was sending up, about £500 worth of Goods, to Pittsburgh, cheifly English-Manufactory; Some of those Wretches attack’d, and seiz’d the Goods; deposited them in a House, untill the 28th; Prior to which, they stuck up, several Advertizements, importing that, Those Brave-Fellows concerned in the seizing those Goods, were requested to meet and divide ’em; and that such Who inclin’d to purchase should meet with a kind Reception. Accordingly on that day it was put to the Vote, what should be done with them; and then determin’d that, they should be Burnt; which they were accordingly. This Account was brought Us, by Josiah Davenport, who hear’d of it, as He came down from Pittsburgh. We are, in a shatter’d and distracted State, and unless thou art so happy as to releive us; Miserable will be our Fate.
As our Election draws near We impatiently wait the arrival of some Letters from thee; and indeed the other side, have not received any Intelligence; Which makes us, beleive that You were closely Engaged when the Roebuck bound for New York saild, as she arrived a few days past, and no Letters from thee, by her: As for the Packet, We expect none, ’till that for June arrives.

Governor Franklin, and his Spouse, with our Friend Joseph Galloway, are gone to Shrewsburry; which I suppose will hinder thy hearing from ’em, at this time. I remain with sincere respects, thy Assured friend
Tho Wharton
 
Endorsed: Wharton
